The Attortwy           General of Texas

JIM MATTOX
                                                  irpril   14.   1986
Attorney General


SupremeCourt    Building       HonorableJohn B. !Iolmes,
                                                       Jr.              OpinionNo. .I%474
P. 0. BOX 12548                DistrictAttorney
Austin, TX. 78711-2548         201 Pannin,Suite ~100                    Rc: Authorityof the presidingjudge
512/4752501                    Houston,Texas 7'7002                     of an administrativejudicialregion
Telex 01018761367
Telecopier  512/475.0266
                                                                        to make judicial assignments in
                                                                        Rarris County
714 Jackson, Suite 700         Dear Hr. Rolmes:
Dallas, TX. 75202-4508
2141742-8944
                                   You ask the iqlinionof this office concerningthe authorityof
                               the chief justiw and the presiding judge of the administrative
4824 Alberta Ave., Suite 180   judicialregion to assign judges to try cases and dispose of accumu-
El Paso, TX. 79905-2793        lated business in .thedistrict courts in Rarris County. It is our
915/5333484                    opinionthat the pmvisions of the Court AdministrationAct, codified
                               as article 2000-1,V.T.C.S.,govern the assignmentof judges for the
,001 Texas, Suite 700          trial of cases and,dispositionof pending litigationin the district
Houston,   TX. 77002-3111      courts in any counqr,includingHarris County.
7131223-5888
                                   Historically,article200a, V.T.C.S.,governedthe administration
                               of the district c.ourtsof the state, including the administrative
808 Broadway, Suite 312
Lubbock. TX. 79401-3479
                               judicial districts,the presidingjudges of such districts,and the
eaw747.5238                    assignmentof regular district judges and certain retired and formar
                               districtjudges to .presidein the district courts of the state. The
                               Texas courts had h4tl.d
                                                    that
4309 N. Tenth, Suite B
McAlle”, TX. 78501-1885
51216824547                             [tlhere is no prohibitionagainst tvo or more
                                        judges tryingdifferentcases in the sane court at
                                        the emme time, each occupying a different
200 MaIn Plaza, suite 4w
                                        courtrom.
San Antonio, TX. 782052797
512l2254191
                               Permian Corp. v. I'ickett.620 S.W.2d 878, 881 (Tex. Civ. App. - El
                               Paso 1981, writ rcz'd a.r.e.). Hence, a judge may be authorizedby
 A,, Equal OpportUnitYl        assignment to sit as judge of a district court when the regular
 Affirmative Actlon Employer   district judge is also present and trying another case at the same
                               time, vith e&h ocxpyin~ a separatec&rt~om.     See Zamara v. State,
                               508 S.W.2d 819, 82:s(Tex. Grim. App. 1974);ReedrState. 500 S.W.2d
137, 138 (Tex.Crirl.App. 1973).

                                    Prior to the enactmentof the judicial title of the Government
                               Code, the legielatrrein 1983 amended article 200a by adding section
                               5f to read as follows:




                                                             p. 2167
                                                                        i
                                                                            ,.
HonorableJohn B. Eolmes.Jr. - Page 2     (JM-474)




             sec. 5f. Notwithstandingany other provision
          of this Act, ne:ltherthe chief justice uor the
          presiding judge of the administrativejudicial
          district in which Harris County is located may
          assign a judge to a court in Harris County if the
          regulardistrictjudge is present or trying cases
          unless the assignmentis for the regulardocket of
          the:

             (1) presidiue administrativejudge and the
          judge is present attending to administrative
          duties;or

             (2) presidingjudge of a court createdby the
          legislatureand the judge is trying a capital
          murder case.

See Acts 1983; 68th Leg., ch. 889, 926, at 4975. Additionally,
Zion   27 of the sams act, which did not amend article 200a but was
enactedas originallegisls~tion,providedthat

          [t]he districtccurts in Harris Countymay uot sit
          in more than om location. The courts may not
          establishan anmx or branch court.

     The judicial title o:fthe GoverumentCode is a nonsubstantive
 recodificationof the stamtes relating to the judiciarywhich was
 passed by chapter480 of t'm Sixty-ninthLegislatureon May 17, 1985.
 Chapter 480 expresslyrepmled all of article 200a as part of the
 recodification. The provisions of article 200a relating to the
 assignmentof judges to d::r:trict
                                 courts which are pertiuent to your
 inquiry were recodified iu the Government Code without change in
 sections74.031-74.034(germs1 provisionsfor assignmentof judges to
 districtcourts)and section74.061 (prohibitingassigumautin Harris
 County if regulardistrictjudge is presentand trying cases).

       The Code Constructim Act, recodified as chapter 311 of the
  GovernmentCode, provides that "if any provisionof a code conflicts
 rith a statuteanactedby t!nesaue legislaturethat enacted the code,
  the statute controls." Ijec.311.031(d). Accordingly, it is our
  opinion that the assigmwut of judges to the district courts as
  authorizedwithout restrictionby sections4.016, 4.017, and 5.002 of
  the Court Administration Ax is applicablein all counties,including
* Harris County, and that the limitationon assigmmmt to Harris County
  in section74.061 of the GovernmentCode was repealedby the legisla-
  ture.

      Subsequantto the ena~xuentof the judicialtitle of the Govern-
 ment Code, the sane sess:ionof the legislature,on May 27, 1985,



                               p. 2168
.4   HonorableJohn B. Holmes. JI:.- Page 3   (m-474)




     passed chapter732, which ls kuowu and cited as the Court Administra-
      tion Act. Sec. 8.001. Whi:Lemany, but not all, of the provisionsin
      article 200a are retained in chapter 4 of the Court Administration
     'Act, the act repealedall of article 2008 and enacted in its place a
     new and more couprehensivc!act for the administrationof the courts
      that comprise the judicia'lsystem of this state. For instance,
      chapter5 providesfor a local administrativejudge in each county and
      for local rules of adm~uistratiouadopted by the district and
      statutorycounty court judges In each county. Chapter6 providesfor
      a court coordinatorsystem,.

         Sections4.016 and 4.317 of the Court Administration
                                                           Act contain
     generalprovisionsthat am applicablein all counties. Section4.016
     provides:

                 (a) Under rules prescribedby the council of
              judges, a presidlugjudge from time to tias shall
              assign the judges of the administrativeregion to
              hold special or regular terms of court in any
              county of the acluiuistrativeregion to try cases
              and dispose of accumulatedbusiness. The assign-
              ment may be made during or after the consultation
              concerningthe stete of the businessof the courts
              at a meeting of the judges of the administrative
              region and with or without an additionalmeeting
              of the judges.

                 (b) The presidingjudge of one administrative
              region may request the presidingjudge of another
              administrativem&n     to furnishjudges to aid in
              the dispositionWC litigationpending in a county
              in the administrativeregion of the presiding
              judge who makes the request.

     Section4.017 provides:

                  (a) In addittonto the assignmentof judgesby
               the presiding judges as authorized by this
               chapter, the chlaf justice may assign judges of
               one or more administrativeregions for servicein
               other administra:iveregionswhen he considersthe
               assignmentnecessaryfor the prompt and lfficiant
               administrationo:Ijustice.

                 (b) A judge assignad by the chief justice
              shall perform the sams duties and functions
              authorizedby this chapter that the judge would
              perform if he were assigned by the presiding
              judge.



                                 p. 2169
HonorableJohn B. Holuas. Jr. - Page 4 (~~-474)




In addition, section 5.OC2 of that act provides that each local
administrativejudge, among other things, shall recommend to the
regional presiding judge my need for assignuent from outside the
county to disposeof court case loads.

     The exception applictlbleto Harris County in section 5f of
article 200a, limiting the assigmmnt of judges, is not includedby
the lenislature in the Court AdministrationAct. The dominant
considerationin construingstatutesis legislativeintent. See City
of Sherman v. Public Utilk:y Commission,643 S.W.2d 681, 684(Tex.
1983). The legislatureexpresslyrepealedsection5f of article 200a
again withoutenactingthe provisionsof section5f of article200a in
the Court AdministrationAct. Additionally,a law not expressly
repealedmay be repealedty implication. In our opinion, the Court
AdministrationAct repealed inconsistentprovisions incorporatedin
the new GovernnentCode. The Texas SupremeCourt has held that where
a later enactmentis intended to embrace all the law on the subject
with which it deals, it repeals all former laws relating to the saue
subject.

         Under this rule, a statutethat covers the subject
         matter of a former law and is evidentlyintended
         as a substitutefor it, although containingno
         expresswords to that effect,operatesas a repeal
         of the former 1~ to the extent that its pro-
         visionsare revisedand its field freshlycovered.
         Accordingly,parts of the original Act that are
         omitted from the new legislationare to be con-
         sideredas annull.ed.If the later act is clearly
         intendedto prescribethe only rules which should
         govern,it repealsthe prior statute,althoughthe
         two are not repugnantin their provisions.

Motor Inv. Co. v. City of Uamlin, 179 S.W.2d 278, 281 (Tex. 1944).
See also McInnis V. State,7103S.W.2d 179, 183 (Tex. 1980);Gordon v.
Lake, 356 S.W.2d 138, 139 (Tex. 1962).

     Section 1 of chapter:'32,which enacted the Court Administraticm
Act, is a declarationof policy by the legislaturethat states,among
other things, that "it is the policy of this state that the adminis-
trationof justiceshallbe 'prompt and efficient"and

         it is the further intmt of the legislaturethat
         the administratic~n
                           of trial courts in this state
         be improved in c'rderto provide all citizens of
         this state a pranpt, efficient,and just hearing
         and dispositionof all disputesbefore the various
         courts,and that all districtand statutorycounty




                          p. 2170
    HonorableJohn B. Rolues,Jr. - Page 5    (JM-474)
,




             courts adopt rulc:sof administratiouas provided
             by this Act.

    Ve believe that the legislatureintends the Court AdministrationAct
    to control all the law on the subjectwith which it deals, including
    the assignmentof judges :lorthe trial of cases and dispositionof
    pendinglitigationin the i.istrictcourtsof this state.

                               SUMMARY

                The assignment,of judges to the districtcourts
             as authorizedwithout restrictionsby the Court
             AdainistrationAct: is applicablein all counties,
             including Barri; County. The liuitation on
             assignmentto Harris County in section 74.061 of
             the GovernmentCcsdewas repealed by the legis-
             lature.




                                           JIM    MAT'rOX
                                           AttorneyGeneralof Texas

    JACR AIGRTOWBR
    First AssistantAttorneyMineral

    MARY KELLER
    ExecutiveAssistantAttorncby
                              General

    ROBERT GRAY
    SpecialAssistantAttorneyGeneral

    RICK GILPIN
    Chairman,OpinionCommittees

    Preparedby Nancy Sutton
    AssistantAttorneyGeneral




                                     p. 2171